Upon opening the Matter on the Complainant’s Bill and the Several Answers of the Defendants to the Same, by Mr. Wright of Counsel for the Complainant, and the Said Cause coming on to be heard on Bill and Answer, and upon Mr. Wright’s Motion for a Decree of this Court to be made therein according to the Prayer of the Bill, and also on hearing of Counsel for the Defendants and duly Considering what was alledged on all Sides, it appeared to the Court, that the Defendants had by their Several Answers Confessed the Several Facts in the Complainants Bill Set forth, to be true, It is therefore Ordered and Decreed by this Court That the Said Sarah, in the Bill named, Widow and Relict of the said John Meek and the Surviving Defendant in this Cause be allowed Six Months from this time for Redemption of the piece or parcel of Land with the Houses Buildings and Appurtenances thereunto belonging in the Complainant’s Bill Set forth and described, and that in default thereof, that she the Said Sarah Meek and her Heirs do stand debarred and forever foreclosed of and from all Right benefit and Equity of Redemption of the same Premisses, And it is further Ordered and Decreed that in case of her failing to Redeem the Premisses, within the time aforesaid, That she be Compelled to Release and Renounce all her Right, Title Interest and Inheritance of and in the Said Mortgaged Premisses, and to Execute a legal Conveyance of the Same to the Said Hugh Cartwright the Complainant and his Heirs And it is further Ordered and Decreed by this Court, that the Surplus Money arising from the Sale of the Said Mortgaged Premisses (after payment of the Complainant’s Debt, and all the Interest due or to grow due thereon and the Costs of this Suit to be taxed by the Master of this Court) be paid and Satisfyed to the Defendant Sarah Meek, according to the tenor and purport of a certain Agreement Said to be made between the Said Hugh Cartwright Complainant and the Said Sarah Meek Defendant in this Cause.
Alexr Stewart Deputy Register in Chancery